Citation Nr: 1520756	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis; and if so, whether service connection is warranted.

2.  Entitlement to service connection for deviated nasal septum.

3.  Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1990 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In May 2012, the Veteran filed a Notice of Disagreement (NOD) with four service connection issues: (a) sleep apnea; (b) deviated septum; (c) pigmented lesion on temporal edge of right eye optic; and (d) sinusitis.  In a June 2012 VA Form 21-4138, the Veteran withdrew his claim for an eye disability.  In October 2012, the RO issued a Statement of the Case (SOC) for the remaining three issues.  On his November 2012 VA Form 9, the Veteran limited his appeal to the issue of entitlement to service connection for sleep apnea.  A December 2012 Supplemental Statement of the Case addressed all three issues listed on the SOC.  In January 2013, the Veteran sent correspondence requesting to add the issue of deviated septum to his claim before the Board.  The representative's subsequent February 2013 Statement of Accredited Representative in Appealed Case and November 2014 Appellant's Brief addressed all three issues listed on the SOC.  As the Veteran expressed intent to perfect the appeal as to the other issues within one year of the May 2012 rating decision, the Board will address all three issues listed on the SOC.  See 38 C.F.R. § 20.302(b).  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  In an August 2010 rating decision, the RO denied the Veteran's claim to reopen his claim for entitlement to service connection for sinusitis because he did not submit new and material evidence.  
2.  The evidence received since the prior denial of service connection for sinusitis was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

3.  There is no current diagnosis of chronic sinusitis.

4.  The Veteran's deviated nasal septum was not manifested in service and is not shown to be related to a disease or injury in service. 

5.  The Veteran's obstructive sleep apnea is not related to his military service and is not due to or aggravated by the service-connected allergic rhinitis.


CONCLUSIONS OF LAW

1.  The August 2010 rating decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the August 2010 rating decision is new and material and the claim for service connection for sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Chronic sinusitis was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A deviated nasal septum was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The Veteran's obstructive sleep apnea was not incurred in or aggravated by active military service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

In regard to the claims for service connection, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in February 2012 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claims and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  the letter also informed the Veteran of VA's practices in assigning disability evaluations and effective dates.

In regard to the duty to assist, the Veteran was afforded VA examinations in April, July and September 2012.  The Board finds that the examinations were adequate for adjudication purposes because the examiners reviewed the history, examined the Veteran and provided opinions supported by rationale.  Further, the Veteran's service treatment records, private medical records and VA treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Application to Reopen Based on New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).  Final decisions will not be reopened unless new and material evidence is presented or secured with respect to a claim which has been disallowed.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In April 2005, the Veteran filed a claim for entitlement to service connection for sinusitis which was denied in a September 2005 rating decision.  The rating decision indicated that there was no current diagnosis of sinusitis.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the rating decision became final.

In May 2010, the Veteran filed another claim to reopen his previously denied claim for service connection for sinusitis.  In an August 2010 rating decision, the RO denied a claim to reopen the previously denied claim for service connection for a sinusitis due to lack of new and material evidence.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the August 2010 rating decision is final.

Since the previous denial, the Veteran submitted recent VA treatment records which show diagnoses of and treatment for sinusitis.  As this evidence was not previously submitted to agency decisionmakers, it must be considered new evidence.

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material.  The VA treatment records show that the Veteran has diagnosis of sinusitis, which was the basis for the previous denials.  

Therefore, the Board finds that new and material evidence has been submitted and the Veteran's claim is reopened. 

III.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2014) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Sinusitis

Here, the evidence does not show the existence of chronic sinusitis and therefore, the Veteran's claim for service connection must be denied.

The Board notes that the RO reopened the claim in the October 2012 statement of the case and determined that service connection on the merits is not warranted.  As a result, the Board can also consider the issue on the merits.
 
Service treatment records indicate that the Veteran was treated for consistent complaints of a stuffy nose, postnasal drainage, and nose congestion.  A December 1993 service treatment note indicates that it was unlikely that the Veteran's problems stemmed from chronic sinusitis.  

A March 2003 VA treatment record indicates that the Veteran was being treated for sinusitis, with improvement from consistent use of a nasal steroid.  A May 2004 VA treatment record indicates that the Veteran was diagnosed with sinusitis with ongoing allergies.  

A January 2004 private treatment record from Dr. G.J. indicates that the Veteran reported nasal symptoms and was being treated with Flonase and Nasonex.  Dr. G.J. noted that the Veteran's nasal mucosa was inflamed with clear discharge, septum  was in the midline and his turbinates were engorged.  Dr. G.J. diagnosed the Veteran with allergic rhinoconjunctivitis.  

The Veteran was afforded a VA examination in August 2005 where the examiner noted the Veteran's service treatment records which showed treatment for chronic cough and sinusitis.  The examiner also noted the Veteran's complaints of postnasal drop and problems breathing.  On examination, the examiner noted no tenderness over the sinus area, nasal polyps and a mild amount of clear rhinorrhea.  The examiner diagnosed the Veteran with vasomotor rhinitis with residual postnasal drip.  The examiner noted that there was no sinus problem found at the time.  

A January 2011 VA treatment note indicates that the Veteran was diagnosed with sinusitis based on his symptoms of nose congestion, thick-yellow rhinorrhea and tenderness to palpation over the frontal and maxillary sinuses.  

In December 2011, the Veteran underwent a CT scan due to his complaints of chronic sinusitis.  The CT scan revealed no significant opacification of the paranasal sinuses and mild rightward deviation of the anterior nasal septum.  

The Veteran was afforded another VA examination in April 2012 where the examiner found that based on the Veteran's December 2011 CT scan, the Veteran did not have a diagnosis of sinusitis.  A July 2012 VA examination for conditions of the nose confirmed that the Veteran had diagnoses of rhinitis and deviated septum, but not sinusitis.  

Congress has specifically limited entitlement to service- connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Here, the Board finds the December 2011 CT scan which found no evidence of chronic sinusitis and the April 2012 VA examiner's opinion more probative than the Veteran's statements.  The April 2012 examiner noted the Veteran's service history of nasal problems.  However, the April 2012 examiner relied on the negative December 2011 CT scan to support the opinion that the Veteran does not have a diagnosis of chronic sinusitis. This is highly probative evidence.  

The Board recognizes that the Veteran's VA treatment record show a history of treatment of sinusitis.  However, chronic sinusitis has not been diagnosed.  Moreover, the Veteran's service treatment records are silent for a diagnosis of sinusitis.  In that regard, the Veteran experienced consistent nasal problems in service, but was never diagnosed with sinusitis.  He was, however, diagnosed and treated for rhinitis and postnasal drip, for which he is currently service-connected.  

The Board notes that the Veteran is competent to report that he experiences nasal problems and that he experienced nasal problems in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran also submitted lay statements from co-workers and his wife indicating that he has had chronic sinus issues which started in service, according to his wife.  However, the Board finds the April 2012 examiner's finding of no current diagnosis most probative as the examiner based the opinion on a negative CT scan.  Accordingly, as the preponderance of the evidence is against finding that the Veteran has chronic sinusitis, service connection on a direct basis or as secondary to the service-connected rhinitis is denied.  

Deviated Septum

A June 1991 service treatment record indicates that the Veteran was treated for a laceration to the head after being hit in the head with a metal palette.  

In May 1992, the Veteran was treated for nasal congestion and cough.  The clinician noted that the Veteran had a clear septum.  

Service treatment records indicate that in 1994 the Veteran underwent surgery for cauterization of inferior turbinates.  Operative notes indicate that the Veteran's septum was "essentially midline" with bilateral inferior turbinate soft tissue hypertrophy.  The procedure involved an outward fracture of the Veteran's conchal bone.  

The Veteran testified at a June 2012 Decision Officer Review Hearing that he had surgery on his nose in 1994 and his concha bone was broken in an attempt to open his airways.  The Veteran testified that the first time he was told he had a deviated septum was at a 2005 VA examination.  

2004 private treatment records from Dr. G.J. indicated that the Veteran's septum was midline and his turbinates were engorged.  Dr. G.J. diagnosed the Veteran with allergic rhinoconjunctivitis.  Private treatment records from Dr. R.B. indicate that the Veteran was diagnosed with a deviated septum in 2010.   

The Veteran submitted a January 2012 letter from Dr. R.B. who stated that he had reviewed the Veteran's records and ultimately diagnosed him with a deviated nasal septum.  He opined that the Veteran's deviated septum developed while in military service.  

The Veteran was afforded CT scan in 2011 at a VA facility.  The CT scan revealed a mild rightward deviation of the anterior nasal septum.  

The Veteran was afforded a VA examination in July 2012 where the examiner noted that the Veteran's service treatment records were silent for a diagnosis of a deviated septum.  The examiner noted the Veteran's surgery while on active duty and post-service exams which were negative for a diagnosis of deviated septum.  The examiner noted that in 2010, the Veteran was diagnosed with a deviated septum.  The examiner stated that the Veteran's conchal bone which was fractured during service is in a different area from the Veteran's current deviated septum - the service injury was in the posterior region, while the current injury is in the anterior region.  The Veteran's 2011 CT scan confirmed as much.  The examiner opined that the Veteran's current deviated septum is less likely than not related to the in-service injury because the conchal bone injured in service clinically healed and would not cause sudden septal deviation in a different location 16 years later.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a deviated nasal septum.  The Board finds the July 2012 VA opinion more probative than the January 2012 private opinion from Dr. R.B. and the Veteran's statements.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  On the one hand, the July 2012 VA examiner thoroughly reviewed the Veteran's service treatment records and post-treatment records and found that there was no notation of a deviated septum until many years after service.  The examiner further noted that the Veteran's 1994 in-service surgery affected a different nasal area than where the Veteran currently has complaints.  

On the other hand, Dr. R.B.'s January 2012 opinion appears to be based on an inaccurate factual predicate.  In that regard, Dr. R.B. notes that he reviewed the Veteran's service treatment records and they indicate that the Veteran injured his nose in 1991 and was diagnosed with a deviated nasal septum.  However, the Veteran's service treatment records do not reveal such a diagnosis.   Dr. R.B. does not reconcile the 1994 operative report notation of "essentially midline" septum and the 2004 finding of Dr. G.J. that the Veteran's septum was midline with his opinion.  Based on the foregoing, the Board finds Dr. R.B.'s opinion to be less probative than the July 2012 VA examiner's opinion which was based on an accurate factual premise.  

The Board is aware of the Veteran's statements as to the development of his deviated nasal septum.  However, there are several factors reducing the probative value of his statements.  First, there is no evidence of a diagnosis of a deviated nasal septum until 2010.  The service treatment records did not indicate he had a deviated septum and a clinician found his septum was midline in 2004.  Second, while the Veteran has alleged that the 1991 injury may have contributed to his current deviated septum, the treatment record only indicates a laceration to the head. Although the Veteran has alleged that he has no control over the detail of the 1991 treatment notes, the subsequent 1994 surgery notes also do not show that there was a deviated septum.  Thus, while the Board has considered the Veteran's statements, it finds the July 2012 VA examiner's opinion to outweigh them.  

Sleep Apnea

The Veteran does not contend and the evidence does not suggest that his sleep apnea arose in or is related to service.  Thus, service connection on a direct basis is not warranted.  Rather, the Veteran contends that service connection for his sleep apnea is warranted as secondary to his current service-connected allergic rhinitis.

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2014).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

In January 2012, the Veteran submitted a letter from Dr. R.B., which stated that the Veteran's chronic rhinitis and deviated septum compromise his treatment of his sleep apnea, either with continuous positive airway pressure (CPAP) or bilevel positive airway pressure (BiPAP).  Dr. R.B. noted that due to the Veteran's nasal and sinus conditions, he has trouble using the CPAP and BiPAP.  

In April 2012, a VA examiner opined that sleep apnea is less likely as not proximately due to or the result of the service-connected disorder.  The rationale was that the review of literature indicates obstructive sleep apnea can be related to upper airway obstruction, however, the Veteran can and does mouth breathe.  More often than not, obstructive sleep apnea is due to posterior pharyngeal narrowing and collapse and is not due to chronic nasal congestion.

The Veteran was afforded a VA examination in July 2012 where the Veteran reported that his post nasal drip causes him to feel like he is drowning while he has on the CPAP mask.  The examiner opined that sleep apnea is less likely as not proximately due to or the result of the service-connected disorder.  The rationale noted that Up-to-date indicates that those with obstructive sleep apnea usually have a reduced upper airway size due to excess surrounding soft tissue or highly compliant airway.  There are several risk factors yet elimination does not necessarily cure sleep apnea.  As stated in Up-to date, the Veteran's sleep apnea may be aggravated by the nonservice-connected deviated septum.  Literature finds that nasal congestion regardless of the cause, can increase resistance due to less nasal patency.  The examiner noted that the Veteran was reporting more difficulty in using his CPAP machine.  

An examiner in September 2012 noted the Veteran's report that sometimes he has to take the mask off, take medication for his post nasal drip, and then it can take him one to three hours to get to sleep.  The examiner opined that sleep apnea is less likely as not proximately due to or the result of the service-connected disorder.  She noted that Up-to-date does not list post nasal drainage as a cause of obstructive sleep apnea.  The examiner opined that the Veteran's sleep apnea was caused by a small posterior pharyngeal airway, most likely due to excessive weight gain.  There was no identified congestion or findings due to the service-connected rhinitis and post nasal drip which would cause the sleep apnea.  

The examiner further opined that the Veteran's sleep apnea was not aggravated beyond the natural progress by his rhinitis.  The examiner noted that the Veteran's May 2012 respiratory therapy visit indicated that his smartcard download showed average use of CPAP was 7 hours and 34 minutes per night and average apnea/hypopnea index was 2.1.  The examiner reasoned that the Veteran's respiratory therapy results indicate that the Veteran has very good compliance with a CPAP machine.  In particular, the examiner noted that "the data from the Smartcard shows that [the Veteran is] using the CPAP with very good results."  The examiner concluded that the complaints of post nasal drip and rhinitis are not aggravating the Veteran's sleep apnea.  

The Board finds the September 2012 VA examiner's opinion to be of significant probative value.  The examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board is satisfied that the VA examiner duly considered all salient evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that greater reliance may be placed on an opinion rendered by an examiner who is fully informed of the pertinent factual premises (i.e., history) of the appeal).  The September 2012 examiner addressed the Veteran's complaints, but found that the Veteran's rhinitis was not causing or aggravating his sleep apnea.  
The Board finds Dr. R.B.'s opinion to be less probative than the September 2012 VA examiner's opinion.  Although Dr. R.B. opined that the Veteran's rhinitis compromises the Veteran's treatment of sleep apnea, he does not address whether the rhinitis aggravates the sleep apnea beyond the natural progress.  VA will not concede that a nonservice-connected disease was aggravated by a service-connected disease unless the baseline level of severity of the nonservice-connected disease is established by medical evidence created by the onset of aggravation or the earliest medical evidence created at any time between the onset of aggravation and the evidence establishing the current level of severity of the nonservice-connected disease.  38 C.F.R. § 3.310(b)(2014).  The Veteran uses a CPAP machine to treat his sleep apnea.  VA medical evidence dating back to March 2004 reflects that the Veteran used a CPAP. The medical evidence does not indicate that the Veteran suffers from chronic respiratory failure with carbon dioxide retention or cor pulmonale or the requirement of a tracheostomy and therefore there has been no aggravation.  See 38 C.F.R. § 4.100, Diagnostic Code 6847.

The Board notes the Veteran's position that his allergic rhinitis aggravates his sleep apnea.  The Veteran is competent to report his symptoms and his difficulty in using his CPAP machine.  Although the Veteran has been treated for rhinitis and sleep apnea, through a CPAP machine, the September 2012 examiner found that there was no correlation between the two.  The examiner based her opinion on review of medical literature, a review of the history, and she provided a thorough rationale which is based on an accurate factual premise.  Therefore, the Board finds the examiner's opinion as to etiology and aggravation to be more probative.  

The Board notes that the Veteran submitted articles regarding the relationship between obstructive sleep apnea and allergic rhinitis and eye diseases.  The Board notes that a medical, manual, article, or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the Veteran has not provided a medical opinion which is supported by the articles.  Rather, Dr. R.B.'s opinion is not supported by any rationale and does not adequately address the issue of aggravation.  Therefore, the Board does not assign any probative value to the articles, as they are not fact specific to the Veteran's medical history.  

The Board also notes the Veteran's submission of other Board decisions which granted service connection for sleep apnea on a secondary basis.  However, by law, Board decisions are nonprecedential and are not binding on subsequent Board decisions.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2014).  

In this case, the Board finds the September 2012 VA examiner's opinion to be the most probative evidence of record.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims; therefore, the benefit-of-the-doubt standard of proof does not apply.  Service connection is not warranted for sinusitis, deviated nasal septum or obstructive sleep apnea.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for sinusitis, having been received, the claim to reopen is granted.  

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a deviated nasal septum is denied.

Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected allergic rhinitis, is denied.




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


